 

 

pee

SDNY PROSE OFRCE

UNITED STATES DISTRICT COURT 2020DEC 18 AMT: 09
SOUTHERN DISTRICT OF NEW YORK

AASIR py zalgonl

 

 

 

 

Write the full name of each plaintiff. CV
(Include case number if one has been
assigned)
-against-
COMPLAINT

Ln Maxie \onnelly 5 ees naa
Bp! Vohnan _~ "ies BNO

Mela Salcedo,
be /+/0

Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section li.

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual's full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include on/y: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

 

Rev. 1/9/17

 

 
 

 

 

I. BASIS FOR JURISDICTION

cases can be heard in federal court: cases involving a federal question and cases involving.
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case? 6 7 G | |
x Federal Question 1 S ¢ § : 1~ | ( |
Kl Diversity of Citizenship & } % ¢ (1) :

A. If you checked Federal Question $2 ( a0) \y Lb}

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of

   
 
  

Which of your federal constitutional or federal statutory rights have been violated?

(D a te USC, ¢ 195 2f8: dans Si Un rar Hated

  

B, If you checked Diversity of Citizenship
1. Citizenship of the parties

Of what State is each party a citizen?

The plaintiff, 4 ast Cahn , is a citizen of the State of

(Plaintiff's name)

Caliorni nit

|

2
ate in n which the person resides and intends to remain.)
|

|

|

I

 

  

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

'f more than one plaintiff is named in the complaint, attach additional pages providing |
information for each additional plaintiff.

Page 2
 

If the defendant is an individual:

The defendant, fn rn Ma A @ kh vnal Y | , is a citizen of the State of

" (Defendant’s name)

Lew) \{ond

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

 

lf the defendant is a corporation:

The defendant, , is incorporated under the laws of

 

the State of

 

and has its principal place of business in the State of

 

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

If more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

Il. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Aa ot + taken,

First Name Middle Initial Last Name

Joall 2 Tnfewed fhe
Tnaleundd CA @ (O24

County, City State Zip Code

PII-bIA $53 atateta @ Vals pd’ Cow

 

Telephone Number Email Address (if available}

Page 3

 
Case 1:21-cv-00012-WFK-LB Document 2-1 Filed 12/10/20 Page 4 of 8 PagelD #: 8

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1: of y

First Name Last Ndme

 

 

Current Job Title {or other identifying information)

 

 

Curi
Cou
Wary, \y
Defendant 2: \ i) wo. f) NSd Al
First Name Last Name

US. Anars\hraui|
Current Job Title (or other identifying information)
i) Vat _peiwsly a Ep, AY Coutth pu SC

436" Work Addres other address where oon may

5 Cad Mav The £ Reonkly a AY 24]

td nty, City ! state Zip Code

Defendant 3: ft li<cg Sau ( ed
cyt cup 5). 5. Mavshall’” — 71% Qige ALD -0.22

oerndny Job re (or other Pharr ‘L.
Gh. A25 Coding P Plazg _&,
Current Work Address (of other ad y whete defendant may be ‘vi

(bel City t. ‘Zip C de

(beh eved al + Ye soy residba

 

 

 

 

Page 4

 

 

 

 
 

Defendant 4:

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

HI. STATEMENT OF CLAIM

Place(s) of occurrence: Viagra s_ Manhattan y Bon Kn
Date(s) of occurrence: dyrss bout @rpund Jul ly DIF

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed. .

Tin decetnler Jo, Hy US Sugrepo Cue! CesBadd ~th,-
ww Tanvie yp. Tanzin GY b3d WG / adler Su® \

 

whidr o\hws Diino Aacir A ygacnes disue Detendauts in to

 

Case War ee ¥ RFRA oF 1903,
ah
bk uly oof

    
  

  
 

whan events ocoured

(2) lendaat Ld; Marie Dy vant. Ken ae wes &

shrachang Mush ot ell A

Eqchtingy Mushms 0d, dy Birt, pofare.

 

 

(3p Deen da Naaholly is and has 00h 4 rea, ot an Qu -

 

Mus tim hele 44oov, whye tho leadov af hor_antt-

 

 

 

  
 
 
 

    

gro tag}
yma eng lou 0& IGES ‘nual rte 4
tid ey | £ an AMhbunl (Pe) a 7S) rads
(Uwe ner OS Vio Federgl fe hea 6 Divasi
Jo VO'S Ala OD ;

Musin_| in Gyoup\ Jud hol holy jeds prea hers fp" Stray ke ot
in Of el oo. ADA 7 or VG ever herself
 

Q) Befendant Dally (ehysed +0 comand the Case th Stet Couch even
hy

h chy ad. i Te in ben Couee she_hadne jurisdthoy P o4e-
eae fhaintanad Junin ‘stragle” Elanbek “econo cal
ry _bet. Dn nell

(2 hoane
cond Create que be Db ae Group. faethe

mn hg
y mes yeqeomn (DDK: snnall ona Dianb he would be oe

 

    
  

 

 

 

 

  
  

 

 

 

 

gi strepnad Cotaldben i PLN eepe'seb he Fish
VR es poten You Seiand Crew Del By Tahazn fold
Dyin as Yanna fron inven EN WY Cou Mouse pes bo ies @
s/t d ist (OY Nef: ae cedo eshigeed

 

 

Sit : Fp
AY un yr Ab Se sain a (rae gt Che deal dcbase

he, (i g “if you were injured as result of these actions, dq yelawe Me mae ee v? medical

Pecawse of wa Snel “ulin US 5 disorinichar vdebiboy pl aanhAL we

ot cuore fom seeking covery frm his Fmd employer for sup toh

owe aah celal yee? HOME Cas folk
ly yCamare Ggamey {14h CMHGSG

“gs by patito, 2 tir Le hi he agi hye *. Fn boaned

Dla ni ay ae Pa fin fu Me fcc aac’ act) COS

e mad what money sandoct or other yu u want the court to order.

My up ctive., Compensating | dolar diunages. far borg
sahjled ty Tavbw OTAY SC MUITINE, cos, lege l OE
eT foes, inbertereyce wth USPS" hal (yxail Badd
wl bennally ) la Yy puncne damages, iy eres, Lyn obonal BM GYS

A eel hak Plan bth
la U Sa rape (ove recerly & ar T lao
ws fi aut vnanibs Aticiels w jhe vole eA

lis Colts urdop He PER A og of | IC 2 wr ww
os 2 I USCsI 1953, Cecend Croat aloo owas This

 

 

 

 

 

 

  

 

qim

 

 
 

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery; |
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil

Procedure 11.

V. PLAINTIFE’S CERTIFICATION AND WARNINGS
|
|

lagree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to |
proceed without prepayment of fees, each plaintiff must also ) an IEP application.

Pu) doe

 

 

Dated Aaeie pea od 199M

 

First Name Middle le Last Name

___1D2 I) S Fnglewad Ave,
__ Lagleucod CA Doz
a L532 x55] aa fate ab (or :

Telephone Number , Email Address (if available)7

Kova the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
LI No

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
 

 

2828} ile f° Ps a iy 0: 5H

FIRST CLASS MAIL

     

i

Si uy |
Je Inbeke( Loom foo) |

Fron "Aasir Azzarmi , fe se, _
637 S. Grand Ave, #4
San Pedro, CA 90731

“Pe: fy 5 Conylan]

Bak 13/10]202°-

fo:

ae

- oy -
ie. | ‘lth tlt cole tC llE Hla OO
| ae eee a

 

 

 

 
